Case
 Case1:20-cv-01829-NRN
       1:20-cv-01829 Document
                        Document
                              1-1 4Filed
                                     Filed
                                         06/22/20
                                           06/22/20USDC
                                                    USDCColorado
                                                         ColoradoPage
                                                                  Page11
                                                                       ofof
                                                                          66




  DISTRICT COURT, CITY AND COUNTY OF DENVER,
  STATE OF COLORADO.
  1437 Bannock Street, Denver, CO 80202  DATE FILED: June 1, 2020 11:08 AM
  Telephone: (720) 865-8301              FILING ID: DE988B95B0C46
                                                           CASE NUMBER: 2020CV31871


  ALL ABOUT THE SMOKE BBQ, LLC, a Colorado limited
  liability company,
                                                                     ^COURT USE ONLY^
  Plaintiff,

  v.

  OHIO SECURITY INSURANCE COMPANY, a New
  Hampshire Corporation,

  Defendant.

  Attorneys for Plaintiff\
  Nathanael Archuleta, No. 50075                                    Case No:
  David J. Furtado, No. 28002
  Furtado Law PC                                                    Division:
  3773 Cherry Creek North Drive, Ste. 575
  Denver, CO 80209
  Telephone: (303) 755-2929
  Facsimile: (303) 309-6463
  E-Mail: nathanael@furtadolaw.com
           dfurtado@furtadolaw.com

                            COMPLAINT AND JURY DEMAND


       COME NOW Plaintiff, All About the Smoke BBQ, LLC, by and through his attorneys
Furtado Law PC, and files submits its complaint and jury demand against the above-named
Defendant Ohio Security Insurance Company as follows:

                 I.     PARTIES, JURISDICTION, AND VENUE

        1.      Plaintiff, All About the Smoke BBQ, LLC is a Colorado limited liability company
with its principal place of business in Fort Morgan, Colorado.

       2.      Upon information and belief, Defendant Ohio Security Insurance Company is a
New Hampshire corporation with its principal place of business in Keene, NH and is authorized
to do business in Colorado.



                                              1                                               EXHIBIT

                                                                                                  A
Case
 Case1:20-cv-01829-NRN
       1:20-cv-01829 Document
                        Document
                              1-1 4Filed
                                     Filed
                                         06/22/20
                                           06/22/20USDC
                                                    USDCColorado
                                                         ColoradoPage
                                                                  Page22
                                                                       ofof
                                                                          66




          3.   This Court has jurisdiction over the subject matter of this action and the parties
hereto.

          4.   Venue is proper in this Court pursuant to C.R.C.P. 98(c)(1).

                          II.     GENERAL ALLEGATIONS

        5.    Plaintiff bring this action seeking economic and non-economic damages related to
Defendant’s breach of contract, statutory claims pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116
arising from Defendant’s unreasonable delay and denial of a timely and proper claim for covered
benefits.

                          II.     FACTUAL ALLEGATIONS

       6.     Upon information and belief, Plaintiff sought and obtained an insurance policy,
Policy No. BKS (19) 57 02 46 95 (hereinafter the “Policy”) from Defendant for property located
at 617 Main Street, Fort Morgan, Colorado 80701 (hereinafter the “Property”).

      7.       On or about June 6, 2018, a hailstorm hit Plaintiff’s Property causing property
damage.

       8.     The language of the policy of insurance issued by Defendant for the Insured
Property made this event causing damage to Plaintiffs’ property a replacement cost event.

       9.     In accordance with the Policy, On February 27, 2019, Plaintiff timely submitted a
claim to Defendant for its damages after if found interior leaks at its Property.

        10.     Based upon the coverage purchased from Defendant contained within the Policy,
Plaintiff requested timely and full payment for all covered damages arising from the hailstorm.

         11.     In response to Plaintiff’s notice of claim, Defendant inspected the Property damage
and found minimal to no damage to the exterior of the Property from the date of loss damages.
Upon information and belief, based upon the below appraisal results, it is clear that Defendant’s
initial investigation of the loss was inaccurate, and Defendant failed to act reasonably in adjusting
the claim.

       12.     On or about March 7, 2019, Defendant also retained Jason Womack with SDII
Global to inspect the loss. Upon information and belief, Mr. Womack was retained by Defendant
because of the extensive relationship his firm had with Defendant at the time including drafting
favorable opinions for Defendant on insurance claims.

        13.     On or about March 13, 2019, Mr. Womack inspected the Property for damages from
the date of loss storm.

      14.    On or about March 20, 2019, Mr. Womack drafted his engineering report for
Defendant and concluded that up to 1.25 inch hail hit the Property within 2 miles of the location.

                                                 2
Case
 Case1:20-cv-01829-NRN
       1:20-cv-01829 Document
                        Document
                              1-1 4Filed
                                     Filed
                                         06/22/20
                                           06/22/20USDC
                                                    USDCColorado
                                                         ColoradoPage
                                                                  Page33
                                                                       ofof
                                                                          66




He also found cracks in the stucco but no hail damage on the EPDM roof membrane. He also
determined the that interior leaks were only from unsealed openings in the roofing membrane. He
also determined that the cracked stucco was from non-hail sources. Finally, he found evidence of
water intrusion in the roofing membrane but failed to associate the infiltration to hail damage.

        15.     Upon information and belief, after Defendant sent its coverage position to Plaintiff
on March 25, 2019, with a replacement cost value of only $1,932.41, there was no movement on
the claim until January 2020 when Plaintiff retained a bad faith attorney.

        16.   On or about January 2020, Plaintiff retained Trae Mindiola as its bad faith attorney
on the claim.

       17.      On or about January 2020, Mr. Mindiola sent its letter of representation and demand
for appraisal to Defendant.

        18.    Upon information and belief, concurrently while appraisal was going, Defendant
hired a second opinion engineer, Todd Martin with Nelson Forensics, to investigate the loss. Mr.
Martin’s hail size data agreed that up to 1.5-inch hail hit the property within 1.2 miles of the
location.

       19.    However, Mr. Martin determined that again the EPDM roof was not damaged from
hail but he supported this decision with his hail size determination. Specifically, Mr. Martin
determined the hail size data did not show large enough hail to cause damage to the roof. He also
determined that there was no physical evidence of hail distress marks on the roof.

        20.    Separately, on March 10, 2020, the appraisal panel issued their appraisal award
with a replacement cost value of $74,971.33 ($47,197.49 ACV).

       21.      Upon information and belief, despite Mr. Martin’s reported findings that were
communicated to Defendant, Defendant paid the appraisal award actual cash value under a
reservation of rights.

       22.     On April 22, 2020, Defendant sent Plaintiff its reservation of rights payment letter
explaining that it was paying $45,265.08 on the claim and that another $33,789.44 was due on the
claim for increased cost of construction as paid when incurred.

         23.     Upon information and belief, Defendant’s April 22, 2020 letter specifically stated
that it did not believe the roof was damaged from hail but instead was the result of multiple seam
separations on the roof that allowed for water infiltration.

        24.     Rather than fairly adjust the claim and work with Plaintiff and attempt to adjust the
claim properly Defendant’s adjuster attempted to minimize the amount of payment of the claim by
attempting to state that obvious storm damage did not exist. Also, Defendant’s adjuster only
performed a cursory overview of the damage when it initially received notice of the claim from
Plaintiff. Defendant failed to properly investigate and adjust Plaintiff’s loss.



                                                 3
Case
 Case1:20-cv-01829-NRN
       1:20-cv-01829 Document
                        Document
                              1-1 4Filed
                                     Filed
                                         06/22/20
                                           06/22/20USDC
                                                    USDCColorado
                                                         ColoradoPage
                                                                  Page44
                                                                       ofof
                                                                          66




        25.      Defendant owed Plaintiff a duty to ensure its claim was properly investigated in a
timely manner, properly adjusted in a timely manner, and properly paid in a timely manner and
failed to do all three of these things.

        26.      The fact that Defendant’s adjuster did not adjust Plaintiff’s claim properly forced
Plaintiff to invoke the appraisal provision of its policy. This resulted in delay and continued delay
in Plaintiff receiving the policy benefits it contracted to receive.

       27.    As a consequence of Defendant’s conduct in unreasonably delaying and denying
covered benefits due and owning under the Policy, Plaintiff have incurred and continues to incur
damages.

                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

        28.     Plaintiff incorporates the allegations contained in the paragraphs above as if fully
set forth herein.

       29.    As set forth above, Plaintiff and Defendant entered into a valid, binding and
enforceable contract for insurance covering the losses alleged herein.

        30.    Plaintiff fully complied with all the provisions of the contract, including without
limitation paying premiums in a timely fashion and complying with all provisions governing
claims and loss. Alternatively, such conditions precedent has been waived or are excused.

       31.     It is Defendant’s duty to pay for Plaintiff’ covered losses and damages, but it has
refused to do so.

       32.     Defendant’s denial of Plaintiff’ claim constitutes a breach of the insurance contract
and is a breach of Plaintiff’ reasonable expectations concerning the coverage it would receive
under their Policy.

       33.     Defendant’s refusal to appraise the loss properly constitutes a breach of the
insurance contract and is a breach of Plaintiff’ reasonable expectations concerning the coverage it
would receive under its Policy.

        34.     Defendant’s failure to conduct a reasonable investigation, failure to appraise the
total loss property, failure to hire qualified persons to adjust the loss or advise on the amount of
the damage and loss, and failure to pay covered policy benefits constitute breaches of the insurance
contract.

        35.     Defendant decided to deny contractual benefits and failed to pay contractual
benefits owed to Plaintiff despite repeated requests for the payment of the covered benefits from
Plaintiff. Defendant hired representatives that improperly investigated and improperly adjusted
Plaintiff’ claim in an attempt to avoid paying the benefits owed. Defendant also failed to hire
qualified experts to adjust the claim.

                                                 4
Case
 Case1:20-cv-01829-NRN
       1:20-cv-01829 Document
                        Document
                              1-1 4Filed
                                     Filed
                                         06/22/20
                                           06/22/20USDC
                                                    USDCColorado
                                                         ColoradoPage
                                                                  Page55
                                                                       ofof
                                                                          66




        36.     Defendant refused to provide the contracted benefits and denied Plaintiff the benefit
of its bargain and breached the insurance contract in doing so.

       37.    The appraisal award also sets the amount of the loss on the claim. Based on
Defendant’s holdback on the award for ICC, Defendant still owes an additional $33,789.44 on the
claim.

        38.    As a result of Defendant’s breaches, Plaintiff suffered damages, including the
amount of the claim owed, together with pre-judgment interest at the highest rate allowed by law,
and its reasonable attorneys' fees as allowed by law.

                            SECOND CLAIM FOR RELIEF
              (Unreasonable Delay and Denial of Payment of Covered Benefits
                     Pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116)

        39.     Plaintiff incorporates the allegations contained in the paragraphs above as if fully
set forth herein.

      40.      Plaintiff suffered a loss covered by the Policy and submitted claims for that loss to
Defendant.

       41.      The claimed losses and damages submitted by Plaintiff were covered by the Policy
and Plaintiff are owed covered benefits under the Defendant’s Policy.

        42.     Defendant refused to pay for the damaged property and, in fact, hired
representatives to minimize the amount of damages, inaccurately appraise the amount of damages,
improperly investigate the amount of damage, and improperly pay the amount of damages forcing
Plaintiff to become involved in litigation with it causing a delay in payment during the time of the
adjustment of the claim.

         43.     Defendant delayed and denied the payment of covered benefits without a
reasonable basis for its actions and continues to delay and deny benefits without a reasonable basis
for its actions.

        44.     The position taken by Defendant deprived Plaintiff of covered benefits since the
position asserted by Defendant lacked a reasonable basis upon which to deny benefits.

        45.    Hiring an agent and representative and directing them to improperly adjust and
investigate the claim by merely performing a cursory inspection of the insured property, by not
hiring the proper individuals or entities to evaluate Plaintiff’ loss is unreasonable.

        46.   Due to the fact that Defendant engaged in such behavior and lacked a reasonable
basis from which to deny the covered benefits makes Defendant responsible to Plaintiff for
remedies as provided by C.R.S. § 10-3-1116 for its violation of C.R.S. § 10-3-1115.



                                                 5
Case
 Case1:20-cv-01829-NRN
       1:20-cv-01829 Document
                        Document
                              1-1 4Filed
                                     Filed
                                         06/22/20
                                           06/22/20USDC
                                                    USDCColorado
                                                         ColoradoPage
                                                                  Page66
                                                                       ofof
                                                                          66




        47.    Defendant conducted an improper, incomplete, and/or outcome-orientated
investigation of the loss thereby damaging Plaintiff by delaying benefits owed them pursuant to
the terms of the Policy.

       48.    Plaintiff are therefore entitled to two times covered benefit, attorneys’ fees, and
costs pursuant to C.R.S. § 10-3-1116, together with pre-judgment interest at the highest rate
allowed by law.

       PLAINTIFF REQUESTS A JURY TRIAL ON ALL CLAIMS SO TRIABLE

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff request this Court enter judgment in its favor and against
Defendant its Claims for Relief as follows:

       1.     Damages for Defendant’s breach of contract;
       2.     Two times the amount of all covered benefits under the Policy;
       3.     Costs, expert witness fees, and attorneys’ fees incurred in prosecuting its claims
              against Defendants;
       4.     Other damages resulting from Defendant’s bad faith including damages resulting
              from Defendant’s bad faith refusal to cover the damages to Plaintiff’ property;
       6.     Pre- and post-judgment interest; and
       7.     For such other and further relief as this Court may deem just.

       Respectfully submitted this 1st day of June 2020.

                                            FURTADO LAW PC


                                             /s/ Nathanael Archuleta_____
                                             Nathanael Archuleta, No. 50075
                                             David J. Furtado, No. 28002
                                             Furtado Law PC
                                             3773 Cherry Creek North Drive, Ste. 575
                                             Denver, CO 80209
                                             Telephone: (303) 755-2929
                                             Facsimile: (303) 309-6463
                                             E-Mail: nathanael@furtadolaw.com
                                             E-Mail: dfurtado@furtadolaw.com
                                             Attorneys for Plaintiff




                                               6
